 Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 15


PROB 22                                                                                                             DOCKET NUMBER (Tran Court)
(Rev 2/88)
                                                                                                                    1128 1: 11 CR00326-00 1-CRB
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)

                                                                                                                    \ q.-8oot1-TP-t-bo1Xl
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                               DIVISION

                                               •   J                           SOUTHERN ALABAMA                             SOUTHERN

                            FILED      BY~/                        D.C.      NAME OF SENTENCING JUDGE

Frederico Medina                               1\                                    Senior U.S. District Judge Charles R. Butler, Jr.
                                                                             DATES OF PROBATION/       FROM                     TO
                                      JUN 12 2019                            SUPERVISED RELEASE
                                                       -~"   .
                                     ,:._.-~:all I !I~ •nisfC'r_
                                                                                                           06/15/2018                06114/2023
OFFENSE                          S.D. OF FLA.- W.P.B.
Count One: possession wnn mrem to distnbute cocaine in violation of21 USC§ 841 (a)( I), and
Count Two: use of a firearm in furtherance of drug crime in violation of I 8 USC § 924 (c)(!)




PART I -ORDER TRANSFERRING JURISDICTION                                                                                                           t

UNITED STATES DISTRICT COURT FOR THE                     SOUTHERN            DISTRICT OF          ALABAMA - MOBILE
                                                                                                                                                  i
                                                                                                                                                  I


         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction ofthe probationer
                                                                                                                                                  Ii'
                                                                                                                                                  ~

   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for the SOUTHERN DISTRICT OF FLORIDA- WEST PALM BEACH upon that Court's order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                            0/~/
                             ;- 1
                                  2o!Cj_Date


*This sentence may be deleted in the discretion of the transferring Court.
                                                                                   >~~L
PART 2- ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                     SOUTHERN            DISTRICT OF    FLORIDA- WEST PALM BEACH



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




             c~/~;~!                                                               ~
                Effective Date                                                       United States District Judge
                                                                               k'£~7¥- ~       . rnA~G9--
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 15
               Case 1:11-cr-00326-JB-C Document 35 Filed 09/25/13 Page 1 of 6

 AO 245B (Rev. 06/05) Judgment in a Criminal Case:   Sheet 1                    (11918)



                  UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ALABAMA
         UNITED STATES OF AMERICA                          JUDGMENT IN A CRIMINAL CASE
                         v.                                (For Offenses Committed On or After November 1, 1987)

         FREDERICO MEDINA

                                                           CASE NUMBER: 1: 11-CR-00326-004
                                                           USM NUMBER: 02751-104

 THE DEFENDANT:                                                Fred Tiemann
                                                                            Defendant's Attorney
  X)

 l
         pleaded guilty to count(s) one and two of the indictment .
  )      pleaded nolo contendere to count(s) _     which was accepted by the court.
  )      was found guilty on count(s) _    after a plea of not guilty.

 ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):
                                                               Date Offense Count
 Title & Section Nature of Offense                             Concluded       No.(s)
 21:84l(a)(l)    possession with intent to distribute cocaine 11/08/2011        1
 18:924(c)(l)    use of a firearm in furtherance of drug crime 11/08/20 11     2


         The defendant is sentenced as provided in pages 2 through _6_ of this judgment.              The sentence
 is imposed pursuant to the Sentencing Reform Act of 1984.


 ()      The defendant has been found not guilty on count(s) __ .
 ()      Count(s) _ _ _ _ are dismissed on the motion of the United States.

          IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
 district within 30 days of any change of name, residence, or mailing address until all fines, restitution,
 costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defendant shall notify the court and United States attorney of any material change in the defendant's
 economic circumstances.

                                                                  August 26, 2013
                                                                 Date of Imposition of Judgment

                                                                 s/Charles R. Butler, Jr.
                                                                 SENIOR UNITED STATES DISTRICT JUDGE

                                                                 September 25, 2013
                                                                 Date




                                                                                                                     I
  Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 15
              Case 1:11-cr-00326-JB-C Document 35 Filed 09/25/13 Page 2 of 6

                                                                                                                       Judgment 2
   AO 2458 (Rev. 06/05) Judgment in a Criminal Case: Sheet 2- Imprisonment
   Defendant: FREDERICO MEDINA
   Case Number: 1:11-CR-00326-001

                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a total term of 72 MONTHS                  . This term consists of 12 months as to count 1 and
   60 months as to count 2 to run consecutively for a total term of 72 months.

            {)     Special Conditions:


            (X)    The court makes the following recommendations to the Bureau of Prisons: The Court
            recommends to the Bureau of Prisons that the defendant be imprisoned as close to his family in Port St. Lucie, Florida,
            as possible.



   (X)     The defendant is remanded to the custody of the United States Marshal.


   {)      The defendant shall surrender to the United States Marshal for this district:
            ()     at _ _ _ _ a.m./p.m. on _ _ __
            ()     as notified by the United States Marshal.


   ()      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
           Prisons:
            {)     before 2 p.m. on _ _ __
            {)       as notified by the United States Marshal.
            ()       as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
at                                with a certified copy of this judgment.

                                                                                            UNITED STATES MARSHAL


                                                                                            By_ _ _ _ _ _ _ _ _ __
                                                                                                    Deputy U.S. Marshal
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 15
                 Case 1:11-cr-00326-JB-C Document 35 Filed 09/25/13 Page 3 of 6

                                                                                                                       Judgment 3
 AO 2458 (Rev. 06/05) Judgment in a Criminal Case: Sheet 3 -Supervised Release
 Defendant: FREDERICO MEDINA
 Case Number: 1: 11-CR-00326-00 1
                                         SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of 5 YEARS
 This term consists of 3 years as to count 1 and 5 years as to count 2 to run concurrently for a total term of 5
 years.
 {X}        Special Conditions: The Court imposed the following special conditions: the defendant shall participate in a
 program of testing and treatment for drug and/or alcohol abuse, as directed by the Probation Office; and, the defendant shall
 participate in a mental health evaluation and comply with any treatment consistent with the findings of said evaluation, as directed
 by the Probation Office.

          For offenses committed on or after September 13, 1994:         The defendant shall refrain
          from any unlawful use of a controlled substance. The defendant shall submit to one drug
          test within 15 days of release from imprisonment and at least two periodic drug tests
          thereafter, as directed by the probation officer.

 (}       The above drug testing condition is suspended based on the court=s determination that the defendant poses a
          low risk of future substance abuse. (Check, if applicable)


 {}       The defendant shall register with the state sex offender registration agency in the state where the defendant
          resides, works, or is a student, as directed by the probation officer. (Check, if applicable)


 (}       The defendant shall participate in an approved program for domestic violence. (Check, if applicable)


 (X)      The defendant shall not possess a firearm, destructive device, or any other dangerous weapon.

 If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that
 the defendant pay any such fine or restitution that remains unpaid at the commencement of the term of
 supervised release in accordance with the Schedule of Payments set forth in the Criminal Monetary
 Penalties sheet of this judgment. The defendant shall report to the probation office in the district to which
 the defendant is released within 72 hours of release from the custody ofthe Bureau of Prisons.

 The defendant shall not commit another federal, state or local crime.
 The defendant shall not illegally possess a controlled substance.
 The defendant shall comply with the standard conditions that have been adopted by this court
 (Probation Form 7a).
 The defendant shall also comply with the additional conditions on the attached page (if applicable).


                                     See Page 4 for the
                          "STANDARD CONDITIONS OF SUPERVISION"
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 15
                  Case 1:11-cr-00326-JB-C Document 35 Filed 09/25/13 Page 4 of 6

                                                                                                                 Judgment 4
 AO 2458 (Rev. 06/05) Judgment in a Criminal Case: Sheet 3- Supervised Release
 Defendant: FREDERICO MEDINA
 Case Number: 1: 11-CR-00326-00 1
                                         SUPERVISED RELEASE
                           STANDARD CONDITIONS OF SUPERVISION
 1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
 2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or the
             probation officer.
 3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
             probation officer;
 4)     the defendant shall support his or her dependents and meet other family responsibilities;
 5)     the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling,
             training, or other acceptable reasons;
 6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or
             employment;
 7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
             administer any controlled substance or any paraphernalia related to any controlled substances, except as
             prescribed by a physician;
 8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
             administered;
 9)     the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any
            person convicted of a felony unless granted permission to do so by the probation officer;
 10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
             confiscation of any contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a
             law enforcement officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement
             agency without the permission of the court;
 13)      as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by
             the defendant's criminal record or personal history or characteristics, and shall permit the probation officer to
             make such notifications and to confirm the defendant's compliance with such notification requirement;
 14)     the defendant shall cooperate, as directed by the probation officer, in the collection of DNA, if applicable, under
             the provisions of 18 U.S.C. " 3563(a)(9) and 3583(d) for those defendants convicted of qualifying offenses.
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 6 of 15
            Case 1:11-cr-00326-JB-C Document 35 Filed 09/25/13 Page 5 of 6

                                                                                                                  Judgment 5
 AO 2458 (Rev. 06/05) Judgment in a Criminal Case: Sheet 5, Part A -Criminal Monetary Penalties
 Defendant: FREDERICO MEDINA
 Case Number: 1: 11-CR-00326-001
                            CRIMINAL MONETARY PENALTIES

        The defendant shall pay the following total criminal monetary penalties in accordance with the
 schedule of payments set forth on Sheet 5, Part B.

                                   Assessment                                                       Restitution
         Totals:                   $200.00                                                          $0.00

 ()      The determination of restitution is deferred until             Ari Amended Judgment in a
         Criminal Case (AO 245C) will be entered after such a determination.

 If the defendant makes a partial payment, each payee shall receive an approximately proportional payment
 unless specified otherwise in the priority order or percentage payment column below. (or see attached)
 However, pursuant to 18 U.S.C. ' 3644(i), all non-federal victims must be paid in full prior to the United
 States receiving payment.

 ()       The defendant shall make restitution (including community restitution) to the following payees in the
          amounts listed below.




          TOTALS:                                           $                                              $

 ()       If applicable, restitution amount ordered pursuant to plea agreement.                 $
 ()       The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is
                                                                                                    1
 paid in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C.   3612(f). All of the
                                                                                                          1
 payment options on Sheet 5, Part B may be subject to penalties for default, pursuant to 18 U.S.C. 3612(g).


 ()       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      {) The interest requirement is waived for the ()fine and/or          ()    restitution.

      () The interest requirement for the        ()     fine and/or       ()     restitution is modified as follows:




      *Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18, United
      States Code, for offenses committed on or after September 13, 1994 but before Apri123, 1996.
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 7 of 15
            Case 1:11-cr-00326-JB-C Document 35 Filed 09/25/13 Page 6 of 6

                                                                                                                    Judgment 6
 AO 245B (Rev. 06/05) Judgment in a Criminal Case:      Sheet 5,   Part B- Schedule of Payments
 Defendant: FREDERICO MEDINA
 Case Number: 1: ll-CR00326-00 1
                                     SCHEDULE OF PAYMENTS
 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due
 as follows:

     A        (X) Lump sum payment of$ 200.00 due immediately, balance due
                   not later than                    , or() in accordance with() C,           ()    D, () E or() F
              below; or
     B        ()    Payment to begin immediately (may be combined with () C, () D, () E or() F below); or
     C        () Payment in                  (e.g., equal, weekly, monthly, quarterly) installments of$
              over a period of                 (e.g., months or years), to commence                  (e.g., 30 or 60
              days) after the date of this judgment; or
     D        ()   Payment in                (e.g., equal, weekly, monthly, quarterly) installments of$
              over a period of              (e.g., months or years), to commence                   (e.g., 30 or 60
              days) after release from imprisonment to a term of supervision; or
     E        () Payment during the term of supervised release will commence within              (e.g., 30 or
              60 days) after release from imprisonment. The court will set the payment plan based on an
              assessment of the defendant's ability to ay at that time; or
     F   ()    Special instructions regarding the payment of criminal monetary penalties:


     Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period
     of imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment. All
     criminal monetary penalty payments, except those payments made through the Federal Bureau of Prisons' Inmate
     Financial Responsibility Program, are to be made to the clerk of court, unless otherwise directed by the court, the
     probation officer, or the United States attorney.

     The defendant will receive credit for all payments previously made toward any criminal monetary penalties
     imposed.


     () Joint and Several:
     (} The defendant shall pay the cost of prosecution.
     () The defendant shall pay the following court cost(s):
     {) The defendant shall forfeit the defendant's interest in the following property to the United States:


 Payments shall be applied in the following order: (1) assessment; (2) restitution principal; (3) restitution interest, (4) fine
 principal; (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court
 costs.
 Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 8 of 15
              Case 1:11-cr-00326-JB-C Document 1 Filed 11/23/11 Page 1 of 2
                                                                                      FILED IN OPEN COURT


'\   SPC
                           IN THE UNITED STATES DISTRICT COURT CHARLES R. DIARD, JR.
                                                                                          NOV 23 2011

                          FOR THE SOUTHERN DISTRICT OF ALABAMA               CLERK
                                    SOUTHERN DIVISION



     UNITED STATES OF AMERICA                             *
                                                          *       CRIMINAL NO.ll-OO~<o- C.,~
     vs.                                                  *       USAO NO: 11R00646
                                                          *
     FREDERICO MEDINA                                     *       VIOLATIONS:
                                                          *            21 USC§ 841(a)(1)
                                                          *            18 USC§ 924(c)


                                              INDICTMENT

                                                                                                            j
            THE GRAND JURY CHARGES:

                                              COUNT ONE

            On or about November 8, 2011, in the Southern District of Alabama, and elsewhere, the
                                                                                                            I
     defendant,

                                         FREDERICO MEDINA

     aided and abetted by other persons, both known and unknown to the Grand Jury, did unlawfully,

     knowingly and intentionally possess with intent to distribute a Schedule II controlled substance,

     to wit: approximately 650 grams of cocaine.
                                                                                                            I
            In violation of Title 21, United States Code, Section 841(a)(l).

            The quantity involved exceeds 500 grams of cocaine, thus the defendant is subject to the
                                                                                                            '
                                                                                                            f


     penalty provisions of Title 21, United States Code, Section 841(b)(l)(B).




                                                                                                            I
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 9 of 15
             Case 1:11-cr-00326-JB-C Document 1 Filed 11/23/11 Page 2 of 2




                                             COUNT TWO

          On or about November 8, 2011, in the Southern District of Alabama, Southern Division,

   and elsewhere,

                                        FREDERICO MEDINA

   in furtherance of a drug trafficking crime for which the defendant may be prosecuted in a court of

   the United States, to·wit: possession with intent to distribute cocaine, a schedule II controlled

   substance as charged in Count One of the indictment, a violation ofTitle 21, United States Code,

   Section 841(a)(l), did knowingly possess a firearm, namely: a Phoenix Arms .25 Caliber

   pistol SerialNumber 4175825 and a Springfield XD40 .40 Caliber pistol Serial Number

   US479332.

          In violation of Title 18, United States Code, Section 924(c)(l).

                                                 A TRUE BILL,



                                                                 STATES GRAND JURY
                                                 SOUTHERN DISTRICT OF ALABAMA




                                                                                                        [

                                                                                                        I
   Assistant U.S. Attorney
                                                                                                        l
   John G. herry
   Assi    t U.S. Attorney
   Chief, Criminal Division                      NOVEMBER 2011
                                                     2
Case 9:19-tp-80017-DMM Document 1 Entered on FLSD Docket 06/12/2019 Page 10 of 15
            Case 1:11-cr-00326-JB-C Document 1-1 Filed 11123/11 Page 1 of 1




                                  PENALTY PAGE


    CASE STYLE:           UNITED STATES V. FREDERICO MEDINA


    USAO NUMBER:          11R00646

    AUSA:                 SEAN P. COSTELLO



    CODE VIOLATIONS:

    COUNT 1:              21 U.S.C. § 841(a)(1)- POSSESSION WITH INTENT TO
                                                DISTRIBUTE COCAINE

    COUNT2:               18 U.S.C. § 924(c)- POSSESSION OF A FIREARM IN
                                              FURTHERANCE OF A DRUG
                                              TRAFFICKING CRIME


    PENALTIES:

    COUNT 1:              5 to 40 yrs/ $5,000,000.00/5 yrs SRT/ $100.00 SA

    COUNT2:               5 yrs mandatory consecutive/ $250,000.00/3 yrs SRT/ $100 SA




                                                                                        I

                                                                                        I
                                                                                        •


                                          3
                                                                                        Il
                                                                                        f

                                                                                        I
ALS District
Case         Version 6.2.2 Live
     9:19-tp-80017-DMM        Document 1 Entered on FLSD Docket 06/12/2019 PagePage 1 of5
                                                                                11 of 15


                            Query   Reports     .!,!tilities   Help   What's New    Log Out



                             U.S. District Court
                    Southern District of Alabama (Mobile)
             CRIMINAL DOCKET FOR CASE#: 1:11-cr-00326-JB-C-1


Case title: USA v. Medina                                      Date Filed: 11123/2011
                                                               Date Terminated: 09/25/2013


Assigned to: District Judge Jeffrey U.
Beaverstock
Referred to: Magistrate Judge William
E. Cassady

 Defendant (1)
 Frederico Medina                             represented by Frederico Medina
 TERMINATED: 0912512013                                      #02751-1 04
                                                             FCI Miami
                                                             P. 0. Box 779800
                                                             Miami, FL 33177
                                                             Email:
                                                             PROSE

                                                               Fred Tiemann
                                                               Federal Public Defender's Office
                                                               Southern District of Alabama
                                                               11 North Water Street
                                                               Suite 11290
                                                               Mobile, AL 36602
                                                               (251) 433-0910
                                                               Fax:2514330686
                                                               Email: fred tiemann@fd.org
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Public Defender or
                                                               Community Defender Appointment             l
                                                                                                          I
                                                               Bar Status: Active

 Pending Counts                                                Disposition

 POSSESSION WITH INTENT TO
 DISTRIBUTE COCAINE
 (1)
                                                               Defendant sentenced to BOP for a term
                                                               of 12 months. SRT 3 yrs concurrent w/
                                                               SC: participate in program oft/t
                                                               substance abuse/use and/or mental
                                                               health. SA $1 00
                                                                                                          I
                                                                                                          !
                                                                                                          l



https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?453186589795806-L_1_0-1                            6/12/2019
ALS District
Case         Version 6.2.2 Live
     9:19-tp-80017-DMM        Document 1 Entered on FLSD Docket 06/12/2019 PagePage 2 of5
                                                                                12 of 15


POSSESSION OF A FIREARM IN                                          Defendant sentenced to BOP for a term
FURTHERANCE OF A DRUG                                               of 60 months to run consecutively to the
TRAFFICKING CRIME                                                   term imposed in count one. SRT 5 yrs
(2)                                                                 concurrent with count one. SA $100

Highest Offense Level (Opening)
Felony

Terminated Counts                                                   Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                          Disposition
None



 Plaintiff
 USA                                                 represented by Sean P. Costello
                                                                    U.S. Attorney's Office
                                                                    63 S. Royal St., Rm. 600
                                                                    Mobile, AL 36602
                                                                    251-441-5845
                                                                    Email: sean.costello@usdoj .gov
                                                                    ATTORNEY TO BE NOTICED

 Email All Attorneys   I
                                                 I
                                                                    Bar Status: Active
                                                                                                               I
 Email All Attorneys and Additional Recipients


 Date Filed        #       Docket Text
                                                                                                               Ii
 11/23/2011            1 INDICTMENT as to Frederico Medina (1) count(s) 1, 2. (Attachments: # 1
                         Penalty Page,# .f. signed indictment) (srr) (Entered: 11128/2011)
                           Arrest of Frederico Medina in SDFL [Ft. Pierce]. (mpp) (Entered: 02/27/20 13)
                                                                                                                I
                                                                                                                I
 02/2112013
 02/25/2013            5 Rule 5(c)(3) Documents Received as to Frederico Medina from SDFL.
                         (Attachments:# 1 Transfer Email) (mpp) (Additional attachment(s) added on
                         2/27/2013: #.f. SDFL Docket Sheet (Ft Pierce)) (mpp, ). (Entered: 02/25/2013)
                                                                                                               I
                       6 NOTICE OF Arraignment as to Frederico Medina- Arraignment set for

                                                                                                               I}
 04/0112013
                         4/10/2013 at 2:00PM in Courtroom 3A before Magistrate Judge William E.
                         Cassady. Copies to USA, USPO, USMS. (mpp) (Entered: 04/0112013)
 04/0112013            7
                                                                                                               I
                                                                                                                t
                                                                                                               ''

https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?453186589795806-L_1_ 0-1                                6/12/2019
ALS District
Case         Version 6.2.2 Live
     9:19-tp-80017-DMM        Document 1 Entered on FLSD Docket 06/12/2019 PagePage 3 of5
                                                                                13 of  15


                     ORDER to produce Frederico Medina to appear on 4/10113 at 2:00pm for
                     Arraignment. Signed by Magistrate Judge William E. Cassady on 4/112013.
                     Copies to USA,USPO,USMS. (mpp) (Entered: 04/01/2013)
 04110/2013      ~   MOTION to Detain by USA as to Frederico Medina. (Costello, Sean) (Entered:
                     04110/20 13)
 04110/2013      9 CJA 23 Financial Affidavit by Frederico Medina (eec) (Entered: 04111/2013)
 04110/2013     10 ORDER APPOINTING FEDERAL PUBLIC DEFENDER Fred Tiemann for
                   Frederico Medina. Signed by Magistrate Judge William E. Cassady on
                   4110/2013. (eec) (Entered: 04/11/2013)
 04/10/2013     11   Order on Arraignment as to Frederico Medina ( 1) Count 1,2. Jury Selection set
                     for 6/3/2013 08:45AM. Pretrial Motions due by 4/24/2013. Probation Officers
                     Report due 5/9/2013. Certification of Guideline Calculations due 5110/2013.
                     Pretrial Conference set for 5114/2013 09:00AM in US Courthouse, Courtroom
                     3A, 113 St. Joseph Street, Mobile, AL 36602 before Magistrate Judge William
                     E. Cassady. Signed by Magistrate Judge William E. Cassady on 4110/2013.
                     Emailed to AUSA, USM, Prob, Deft's counsel (eec) (Entered: 04111/2013)
 04/10/2013     12   ORDER OF TEMPORARY DETENTION as to Frederico Medina. Detention
                     Hearing set for 4/15/2013 02:00PM in US Courthouse, Courtroom 3A, 113 St.
                     Joseph Street, Mobile, AL 36602 before Magistrate Judge William E. Cassady.
                     Signed by Magistrate Judge William E. Cassady on 4/10/2013. Emailed to
                     AUSA, USM, Prob, Deft's counsel (eec) (Entered: 04/11/2013)
 04110/2013          Minute Entry for proceedings held before Magistrate Judge William E. Cassady:
                     Arraignment as to Frederico Medina (1) Count 1,2 held on 4/10/2013. FTR
                     Digital Audio Recording. (eec) (Entered: 04111/2013)
 04115/2013          Minute Entry for proceedings held before Magistrate Judge William E. Cassady:
                     Detention Hearing as to Frederico Medina held on 4/15/2013. Court denied the
                     Government's motion for detention and entered release conditions. FTR Digital
                     Audio Recording. (eec) (Entered: 04115/2013)
 04115/2013     16 Receipt for surrender of Passport as to Frederico Medina. Passport Number
                   101729095 issued by USA. (mpp) (Entered: 04116/2013)
 05/09/2013     li Certification Regarding the Preliminary Guideline Calculations ofthe Probation
                     Officer filed by Frederico Medina. (Tiemann, Fred) (Entered: 05/09/2013)
 05110/2013     l2 MOTION for Extension of Time to File Motions and Notices by Frederico
                     Medina. (Tiemann, Fred) (Entered: 05110/2013)
 05113/2013     20 Notice oflntent to Plead Guilty to Count(s) One and Two as to Frederico
                   Medina (Tiemann, Fred) (Entered: 05/13/2013)
 05/14/2013     ~    ORDER as to Frederico Medina re 20 Notice oflntent to Plead Guilty, (Change
                     ofPlea Hearing set for 5/20/2013 10:30 AM in US Courthouse, Courtroom 58,
                     113 St. Joseph Street, Mobile, AL 36602 before Senior Judge Charles R. Butler
                     Jr.). Signed by Magistrate Judge William E. Cassady on 5114/2013. Emailed to
                     AUSA, USM, Prob, Deft's counsel (eec) (Entered: 05/14/2013)
 05117/2013     23


https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?453186589795806-L _1_0-1                         6112/2019
ALS District
Case         Version 6.2.2 Live
     9:19-tp-80017-DMM        Document 1 Entered on FLSD Docket 06/12/2019 PagePage 4 of5
                                                                                14 of  15


                       PLEA AGREEMENT (Unsigned) as to Frederico Medina with Factual Resume
                       (Tiemann, Fred) (Entered: 05117/2013)
 05/20/2013     24     Order on Guilty Plea & Minute Entry entered as to Frederico Medina (1) Guilty
                       as to Count 1,2, charging the offense of Count 1: 21 :841 possession with intent
                       to distribute cocaine Count 2: 18:924 possession of a firemarm in drug crime.
                       Defense Counsel Fred Tiemann. Government Counsel Sean Costello.
                       Defendant's guilty plea was accepted 5/20113 and Defendant was found guilty as
                       charged. The plea agreement was written. Pending sentencing Defendant shall
                       be remanded to custody. Court Reporter Melanie Wilkins. This is a text only
                       order. Sentencing set for 8/26/2013 10:00 AM in US Courthouse, Courtroom
                       5B, 113 St. Joseph Street, Mobile, AL 36602 before Senior Judge Charles R.
                       Butler Jr. Presentence Investigation Report due 7/22/2013. On or before
                       8/12/2013 the parties shall each file a Position with Respect to Sentencing
                       Factors in accordance with this Courts Standing Order Number Five. Signed by
                       Senior Judge Charles R. Butler, Jr on 5/20/2013. (adk) (Entered: 05/20/2013)
 06/12/2013      25    ENDORSED ORDER finding as moot 1.2. Motion for Extension of Time as to
                       Frederico Medina (1). Signed by Senior Judge Charles R. Butler, Jr on
                       6112/2013. (aen) (Entered: 06112/2013)
 07/23/2013      27    POSITION regarding sentencing factors without objections filed by USA as to
                       Frederico Medina (Costello, Sean) (Entered: 07/23/2013)
 08112/2013      28    POSITION regarding sentencing factors by Frederico Medina without
                       objections (Tiemann, Fred) (Entered: 08112/2013)
 08/26/2013            Minute Entry for proceedings held before Senior Judge Charles R. Butler,
                       Jr:Sentencing held on 8/26/2013 for Frederico Medina (1), Count(s) 1,
                       Defendant sentenced to BOP for a term of 12 months. SRT 3 yrs concurrent w/
                       SC: participate in program oft/t substance abuse/use and/or mental health. SA
                       $100; Count(s) 2, Defendant sentenced to BOP for a term of60 months to run
                       consecutively to the term imposed in count one. SRT 5 yrs concurrent with
                       count one. SA $100. Court Reporter Mary Frances Giattina. (adk) (Entered:
                       08/26/2013)
 09/25/2013      35    JUDGMENT as to Frederico Medina (1), Count(s) 1, Defendant sentenced to
                       BOP for a term of 12 months. SRT 3 yrs concurrent w/ SC: participate in
                       program oft/t substance abuse/use and/or mental health. SA $100; Count(s) 2,
                       Defendant sentenced to BOP for a term of 60 months to run consecutively to the
                       term imposed in count one. SRT 5 yrs concurrent with count one. SA $100.
                       Signed by Senior Judge Charles R. Butler, Jr on 9/25/2013. (adk) (Entered:
                       09/25/2013)
 10/01/2013      37    ORDER-CLERICAL ERROR regarding case number as to Frederico Medina re
                       35 Judgment,. Signed by Senior Judge Charles R. Butler, Jr on 10/1/2013. (adk)
                       (Entered: 10/01/2013)
 07/02/2015      39 MOTION to Reduce Sentence re 2014 Drug Guidelines Amendment filed by
                    Frederico Medina. Referred to Judge Charles R. Butler, Jr. (clr) . (Entered:
                    07/06/20 15)
 08/04/2015      ±1.                                                                                       J
                                                                                                           i
                                                                                                           1

                                                                                                           l
https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?453186589795806-L _1_ 0-1                           6/12/2019
ALS District
Case         Version 6.2.2 LiveDocument 1 Entered on FLSD Docket 06/12/2019 Page
     9:19-tp-80017-DMM                                                         Page 5 of
                                                                                 15 of 155


                     ORDER DENYING 39 Motion to Reduce Sentence re: 2014 Drug Guidelines
                     Amendment as to Frederico Medina (1 ). Signed by Senior Judge Charles R.
                     Butler, Jr on 8/4/2015. Copy mailed to Defendant (clr) (Entered: 08/04/2015)
 06/12/2019     44   Transfer Letter sent via Email to Southern District of Florida - West Palm Beach
                     re 43 Transfer Out/Probationer/SRT. (nah) (Entered: 06112/2019)




https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?453186589795806-L _1_0-1                          6/12/2019
